Judgment, Judgment *232Supreme Court, New York County (Budd G. Goodman, J., at plea; Daniel P. FitzGerald, J., at sentence), rendered February 23, 2006, convicting defendant, upon his plea of guilty, of robbery in the second degree, and sentencing him to a term of Q1h years, unanimously modified, as a matter of discretion in the interest of justice, to reduce the sentence to a term of 5x/2 years, and otherwise affirmed.
We find the sentence excessive to the extent indicated. Concur—Tom, J.P., Saxe, Gonzalez, Buckley and Catterson, JJ.